Citation Nr: 1234234	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-48 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right middle finger disability.

(The claim for entitlement to travel payments under 38 C.F.R. § 70.10 for travel in November 2008, May 2009, June 2009, and July 2009 to a VA health care facility is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from September 1981 to September 1985, from December 1990 to April 1991, from December 1996 to April 1997, and from October 2007 to March 2008.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that assigned a noncompensable rating for a right middle finger disability, after granting service connection for the same.  By a March 2010 rating decision, the noncompensable rating was increased to 10 percent, effective from March 2008 (date of service discharge).  


FINDING OF FACT

On June 21, 2010, prior to the promulgation of a decision in the appeal, the Veteran notified VA of her desire to withdraw her appeal for the claim for an increased disability rating for her service-connected right middle finger disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to a disability rating in excess of 10 percent for a right middle finger disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

In a June 21, 2010 correspondence, received prior to promulgation of a decision in the appeal, the Veteran notified VA of her desire to withdraw her appeal as to the issue of entitlement to a disability rating in excess of 10 percent for her service-connected right middle finger disability.  She expressed satisfaction with the current award of benefits.

As the Veteran has withdrawn the appeal as to the issue of a disability rating in excess of 10 percent for the right middle finger disability, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for a right middle finger disability is dismissed without prejudice.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


